Name: 93/720/EC: Commission Decision of 30 December 1993 amending for the third time Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  food technology;  means of agricultural production;  Europe
 Date Published: 1993-12-31

 Avis juridique important|31993D072093/720/EC: Commission Decision of 30 December 1993 amending for the third time Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC Official Journal L 333 , 31/12/1993 P. 0074COMMISSION DECISION of 30 December 1993 amending for the third time Decision 93/566/EC concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (93/720/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/539/EEC (3), as last amended by Decision 93/671/EC (4); Whereas because of insufficient slaughter capacity in areas subjected to special protection measures it is necessary to bring pigs for slaughter to abattoirs situated outside those areas; Whereas in the light of an improved health situation it is necessary to adjust the measures adopted by Decision 93/566/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/566/EC is hereby amended as follows: 1. In Article 1, add after paragraph 1, the following: '1(a) The restrictions given in paragraph 1 shall not apply to pigs referred to in Article 2, paragraph 2 (a) (i) and being transported for slaughter in an abattoir situated outside the area described in Annex I'. 2. In Article 4, paragraphs 1, 2 and 3, '93/671/EC' is replaced by '93/720/EC'. 3. Annex I is replaced by the following: 'ANNEX I 1. In Bundesland Niedersachsen, in the - Kreis Vechta, the Gemeinden: Damme, Neuenkirchen, Holdorf, Steinfeld, Dinklage and Lohne, - Kreis Diepholz, the Gemeinden: Diepholz, Samtgemeinde, Altes Amt Lemfoerde, Hemsloh, Rehden, Dickel, Wetschen and Drebber, - Kreis Osnabrueck, the Gemeinden: Bramsche, Rieste, Altshausen, Stadt Bersenbrueck, Gehrde, Badbergen, Bohmte and Osterkappeln. 2. In Bundesland Baden-Wuerttemberg in the Ostalbkreis, the Gemeinden: Unterschneidheim, Taunhausen, Stodtien, Pfahlheim, Roelingen, Rainau, Westhausen, Lauchheim, Bopfingen, Neresheim, Ebnet, Kirchheim-Ries and Riesburg. 3. In Bundesland Schleswig-Holstein, in the: - Kreis Herzogtum Lauenburg, the Gemeinden: Bliestorf, Grinau, Gross-Boden, Gross-Schenkenberg and Schurensoehlen. - Kreis Ostholstein, the Gemeinden: Ahrensboek, Bad Schwartau, Bosau, Eutin, Malente, Ratekau, Schabeutz, Stockelsdorf and Suesel. - Kreis Ploen, the Gemeinden: Ascheberg, Barmissen, Belau, Boenebuettel, Boesdorf, Bothkamp, Dersau, Doernick, Gross-Harrie, Kaluebbe, Kuehren, Lebrade, Lehmkuhlen, Loeptin, Nehmten, Nettelsee, Ploen, Postfeld, Pretz, Rathjensdorf, Rendswuehren, Ruhwinkel, Schellhorn, Schillsdorf, Stolpe, Tasdorf, Wahlstorf, Wankendorf, Warnau and Wittmold. - Kreis Segeberg, the Gemeinden: Bad Segeberg, Bahrenhof, Bark, Bebensee, Blunk, Bornhoeved, Buchholz, Buehnsdorf, Daldorf, Damsdorf, Fahrenkrug, Fredesdorf, Geschendorf, Glasau, Goennebek, Gross-Gladebruegge, Gross-Kummerfeld, Gross-Niendorf, Gross-Roennau, Heidmuehlen, Hoegersdorf, Itzstedt, Klein-Roennau, Krems II, Kuekels, Latendorf, Leezen, Moezen, Negernboetel, Nehms, Neuengoers, Neversdorf, Oering, Pronsdorf, Rickling, Rohlsdorf, Schakendorf, Schieren, Schmalensee, Schwissel, Seedorf, Seth, Stipsdorf, Stocksee, Strukdorf, Suelfeld, Tarbek, Tensfeld, Todesfelde, Trappenkamp, Travenhorst, Wahlstedt, Wakendorf I, Weede, Wensin, Westerrade and Wittenborn. - Kreis Stormarn, the Gemeinden: Bad Oldesloe, Barnitz, Elmenhorst, Grabau, Klein-Wesenberg, Meddewarde, Neritz, Nienwohld, Poelitz, Rethwisch, Ruempel, Travenbrueck, Westerau, Badendorf, Feldhorst, Hamberge, Heidekamp, Heilshop, Moenkhagen, Rehhorst, Reinfeld, Wesenberg and Zarpen. and - Hansestadt Luebeck.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 273, 5. 11. 1993, p. 60. (4) OJ No L 306, 11. 12. 1993, p. 59.